UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K For the fiscal year ended December 31, 2010 Commission File Number 333-147104 Envision Solar International, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-8457250 (State of Incorporation) (IRS Employer ID Number) 7675 Dagget Street, Suite 150 San Diego, California92111 (858) 799-4583 (Address and telephone number of principal executive offices) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes [_] No[X] Indicate by check mark whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes [_] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of voting stock held by non-affiliates of the registrant was approximately$13,248,817 as of June 30, 2010 (computed by reference to the last sale price of a share of the registrant's Common Stock on that date as reported by OTC Bulletin Board). The number of registrant's shares of common stock, $0.001 par value, outstanding as of March 31, 2010 was 46,189,386. TABLE OF CONTENTS PART 1 2 ITEM 1 Business 2 ITEM 1B Unresolved Staff Comments 5 ITEM 2 Properties 5 ITEM 3 Legal Proceedings 5 ITEM 4 [Removed and Reserved] 6 PART II 7 ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 7 ITEM 6 Selected Financial Data 9 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 8 Financial Statements and Supplementary Data 17 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 ITEM 9A Controls and Procedures 18 ITEM 9B Other Information 19 PART III 20 ITEM 10 Directors, Executive Officers, and Corporate Governance 20 ITEM 11 Executive Compensation 24 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 30 ITEM 14 Principal Accounting Fees and Services 31 ITEM 15 Exhibits, Financial Statement Schedules 32 SIGNATURES 33 PART I Unless specifically noted otherwise, this annual report on Form 10-K reflects the business and operations of Envision Solar International, Inc., a California corporation (hereinafter the “Company,” “us,” “we,” “our” or “Envision”) and its subsidiaries.On February 11, 2010, Envision Solar International, Inc. was acquired by Casita Enterprises Inc. (“Casita”), an inactive publicly-held company in a transaction treated as a recapitalization of the Company.Please see our Current Report on Form 8-K filed with the Securities and Exchange Commission (the "SEC") on February 12, 2010, and as amended on March 31, 2010, which filing is incorporated herein by reference.On March 11, 2010, Envision, a wholly owned subsidiary of Casita, merged with Casita (the "Subsidiary Merger"), whereby Casita remained the surviving corporation and continued existence as a Nevada corporation.In connection with the Subsidiary Merger, Casita amended its Articles of Incorporation to change its name from "Casita Enterprises, Inc." to "Envision Solar International, Inc." For a more complete discussion of the Subsidiary Merger, please see our Current Report on Form 8-K filed with the SEC on April 12, 2010, which filing is incorporated herein by reference. ITEM 1.BUSINESS The Company is a solar project and technology developer providing turn-key design/build solutions for commercial, industrial, institutional and residential projects.Founded by award-winning sustainable design architects with extensive international business development and industrial design expertise, the Company strives to be first-to-market and the leading worldwide brand in solar parking arrays.The Company has two lines of business, ParkSolarSM for commercial, industrial and government projects, and LifeSystemsSM for residential and light commercial products and projects. Both groups have envisioned, invented and engineered the leading next generation, patent pending, “solar integrated building systems™” (SIBS™) which are providing the foundation for the lowest cost, most highly engineered solutions available for the massive future worldwide market for solar parking array installations. The Company’s business model includes vertical integration of all key capabilities required for the full, turn-key “single-point-of-contract™” implementation of each project. These capabilities include design, project planning and management, fabrication, construction, and operations and maintenance.The Company is continuing to secure its position as the key participant at the convergence of solar energy and the real estate and building industry. Envision is built on a foundation of solar architecture and industrial design, long-term experience in the building and construction industry, along with innovative building systems technology. The technology component resides in various patented and patent-pending intellectual properties. The solid project and product delivery capabilities were developed through management’s experiences with top sustainable, industrial design and technology firms, financial service providers, solar companies, real estate development and product manufacturing firms. Innovation is a key differentiator for the Company, as it has the creativity and passion to invent new designs using its existing products, solutions and processes to turn a piece of relatively unused and bare real estate into a “solar grove”. The Company operates with the following trade names: ParkSolarSM: Commercial Scale Solar Parking Arrays, LifeSystemsSM: Residential Component-Based Solar Integrated Buildings. Products, Technologies and Services We are active in the solar power industry as a designer and developer of solar power systems on parking lots and parking structures for commercial, institutional, military and municipal customers. We provide our customers with a single point of contact for their system design, engineering work, building permit, rebate approval, utility hookup and subsequent maintenance. We concentrate on the design and development of grid-tied solar power systems that are able to take advantage of net metering initiatives. We commenced design and installation of solar charging stations for plug-in hybrid electric vehicles in 2009. Our services, which include sustainable infrastructure master planning, solar master planning, solar system design and engineering, solar system procurement and delivery, and solar system project development and turnkey management, are provided by us, together with partner companies such as general contractors, construction managers, solar integrators, architecture firms, planning firms, structural engineers and electrical engineers. 2 Intellectual Property Envision acquired the registered trademarks Solar Grove®, Solar Tree® and LifePort® that allow the Company to market its products across virtually unlimited technology platforms, in co-branded partnerships with many partners. The Company has one patent issued and one patent pending for its EnvisionTrak™ (a dual-axis tracking Solar Tree). The Company has begun development of ComposiTree™, a Solar Tree® constructed of resin based, fiber-reinforced pultrusions, which will weigh approximately one-quarter the weight of current Solar Trees™ constructed of steel.In May of 2009, the Company also announced the availability of CleanCharge solar charging stations. Key Initiatives Solar Tree® Product/Technology Development - the Company is developing a variety of Solar Trees™, allowing for wider distribution geographically and economies of scale for greater volume. Solar trees are attractive shading structures not unlike a large parasol but supporting an overhead, square or rectangular solar array which can be oriented for the best aesthetic effect while maximizing solar efficiency. They can be deployed alone or as a group or "grove". ComposiTree™- a Solar Tree® constructed of either resin based, fiber-reinforced pultrusions or aluminum, which will be more cost effective, require no structure maintenance and weigh approximately one-half to one-quarter the weight of current Solar Trees™ constructed of steel. EnvisionTrak™ Tracking Solar Tree®- a multi axis tracking Solar Tree™ which has the ability to track the sun throughout the day, potentially increasing output by approximately 20%. CleanCharge™ Solar Charging Stations - a Solar Tree® power charging station.A major focus of the Company is on the future infrastructure of electric vehicles (EVs) and plug-in hybrid electric vehicles (PHEVs). The Market Distributed generation photovoltaic solar projects have historically been rooftop installations. Rooftops have a number of inherent problems that are avoided by utilizing parking lots and the top levels of parking structures for solar installations. Rooftops are populated with mechanical equipment, vents, skylights, elevator overruns and most importantly, roofing materials and systems including waterproof membranes that require maintenance, are warranted, and must be replaced often – more often that solar PV products. Rooftops are also limited in the area which is required for large scale energy production by PV systems. Alternatively, parking lots and the top levels of parking structures are preferable locations, in many cases, to building rooftops for numerous reasons, which accounts for the rapid growth of the solar parking array market. They are large, unobstructed, sun-drenched areas that are easily accessible during project construction. They have no waterproofing issues and benefit significantly from shade for cars and drivers. In addition, we call it “Solar You Can See!”, because rooftop solar can’t be seen in most cases. Solar parking arrays, on the other hand, are experienced and enjoyed by employees and visitors. With the installation of a solar parking array, a previously barren and unpleasant parking lot becomes a cool, shady people friendly park, where everyone can directly experience clean solar energy generation, shade, and diffuse, soft safe lighting at night.Property owners enjoy the benefit of the positive demonstration such a visible display of the sustainable design of their property and turn a cost center into a revenue center. Reverse Merger With Envision CA On February 10, 2010, Envision CA and ESII Acquisition Corp., our newly formed, wholly-owned Delaware subsidiary ("Acquisition Sub") entered into an Agreement and Plan of Merger and Reorganization (the "Merger Agreement").Upon the closing of the merger transaction contemplated under the Merger Agreement (the "Merger"), our Acquisition Sub was merged with and into Envision CA, and Envision CA, as the surviving corporation, became our wholly-owned subsidiary. Further, on March 11, 2010, Envision CA was merged into our publicly-held company and the name of the publicly-held company was changed to Envision Solar International, Inc. 3 * At the closing of the Merger, each share of Envision CA's common stock issued and outstanding immediately prior to the closing of the Merger was converted into the right to receive 9.398 shares of our common stock (the "Exchange Ratio"), and each option and warrant to purchase Envision CA's common stock was converted on the same basis into, respectively, an option or, in the case of consenting warrant holders, warrants to purchase our common stock. An aggregate of 8,000,000 shares of our common stock were issued to the holders of Envision CA's common stock, and an aggregate of 2,819,340 shares, subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Internal Revenue Code of 1986, as amended (the "Code"), and 51,808 shares of our common stock were reserved for issuance under such Envision CA options and warrants, respectively. * Pursuant to the terms of the Merger Agreement, we assumed all of Envision CA's obligations under Envision CA's outstanding stock options and warrants. Immediately prior to the Merger, Envision CA had outstanding stock options and warrants to purchase an aggregate of 428,980 and 5,513 shares of its common stock, respectively, which outstanding options and warrants became options and warrants to purchase an aggregate of 4,031,472 shares (subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Code) and 51,808 shares of our common stock, respectively, after giving effect to the Merger. In connection with the assumption of Envision CA's 2007 Unit Option Plan (the "2007 Plan"), under which 100,000 shares of Envision CA's common stock were reserved for issuance as incentive awards to officers, directors, employees and other qualified persons, we reserved 939,800 shares (subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Code) of our common stock for issuance under the assumed 2007 Plan. In connection with the assumption of Envision CA's 2008 Option Plan (the "2008 Plan"), under which 200,000 shares of Envision CA's common stock were reserved for issuance as incentive awards to officers, directors, employees and other qualified persons, we reserved 1,879,560 shares (subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Code) of our common stock for issuance under the assumed 2008 Plan. Neither we nor Envision CA had any other options or warrants to purchase shares of capital stock outstanding immediately prior to the closing of the Merger. * Upon the closing of the Merger, a new board of directors and new officers were appointed. Our new board of directors consists of Robert Noble, Jay Potter and John Evey. Mr. Noble and Mr. Potter were previously the directors of Envision CA. In addition, immediately following the Merger, we appointed the previous officers of Envision CA as our officers. * Immediately following the closing of the Merger, under the terms of an Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations (the "Conveyance Agreement"), we transferred all of our pre-Merger assets and liabilities to our wholly owned subsidiary, Casita Enterprises Holdings, Inc., a Delaware corporation ("SplitCo"). Thereafter, pursuant to a stock purchase agreement (the "Stock Purchase Agreement"), we transferred all of the outstanding capital stock of SplitCo to Jose Cisneros and four of our former stockholders in exchange for certain indemnifications, waivers and releases, along with the cancellation of an aggregate of 5,000,000 shares of our common stock (the "Split-Off"), leaving 12,000,000 shares of common stock outstanding, of which 4,000,000 were shares held by persons who were our stockholders prior to the Merger. * Immediately following the Split-Off, our board of directors, pursuant to Section 78.207 of the Nevada Revised Statutes, approved a 3.25-for-1 forward stock split (the "Stock Split"). Pursuant to the Stock Split, every one (1) share of our issued and outstanding common stock was reclassified into 3.25 whole post-split shares of our common stock. In addition, in connection with the Stock Split, our authorized common stock was increased from 50,000,000 shares of common stock to 162,500,000 shares of common stock. No fractional shares of our common stock were issued in connection with the Stock Split. Stockholders who were entitled to a fractional post-split share received in lieu thereof one (1) whole post-split share. Following the Stock Split, each stockholder's percentage ownership interest in us and proportional voting power remained virtually unchanged except for minor changes that resulted from rounding fractional shares into whole shares. The rights and privileges of the holders of our common stock were substantially unaffected by the Stock Split. All of our issued and outstanding options, warrants, and convertible securities immediately prior to the Stock Split have been adjusted for the Stock Split, including the options and warrants we assumed in the Merger listed above. 4 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters are at 7675 Dagget Street, Suite 150, San Diego, California 92111.We lease approximately 4,200 square feet of office space pursuant to a lease that expires in 2013. In connection with our entry into this lease, we issued to our landlord and real estate broker a 10% convertible note in the amount of $100,000, which was to become due on December 18, 2010 and is subordinated in right of payment to the prior payment in full of all of our existing and future senior indebtedness. On December 18, 2010, the note became due, however in March 2011, the Company entered into a revised agreement to extend the maturity date of the note to December 31, 2011as described below.The holders of the note may, at their option, convert all or a portion of the outstanding principal amount and unpaid accrued interest as of the date of conversion into shares of our common stock equal to one share for each $0.33 of outstanding principal and unpaid accrued interest. In the event that we receive more than $1,000,000 in a financing or a series of financings (whether related or unrelated) prior to the maturity date of the note, 25% of the proceeds from any such financing in excess of $1,000,000 shall be used to pay down the note. Any funds provided to us by Gemini Master Fund, Ltd. ("Gemini") or any person or entity that co-invests with Gemini will not be credited towards the $1,000,000 threshold. On March 28, 2011, the Company entered into a revised agreement to extend the maturity date of the note to December 31, 2011. Further, throughout the time period of the current private offering, the lender agreed to waive the requirement that 25% of the amount of any financing in excess of $100,000 be used to pay down the note balance. Our rents for the periods following the maturity date of the note are set forth below: Period
